DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 1 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Herbst et al. (US 2020/0122615 A1), hereinafter Herbst, originally of record in the Non-Final Rejection dated November 17, 2020, as evidenced by user617625 (“How can I create a regular hexagon using PowerPoint”), hereinafter user617625 (originally of record in the Final Rejection dated March 05, 2021), in view of Horibe et al. US 2020/0147921 A1), hereinafter Horibe, originally of record in the Non-Final Rejection dated October 15, 2021.

Regarding claims 1, 7, 8 and 14, Herbst teaches a production process for a vehicle seat with a coating on an upholstery part ([0049]), where a coating (10f) is printed on a layer of polyvinyl chloride (formed outer layer) that is an upholstery part (8a-8f) ([0052]; [0019]; FIG. 1) for a vehicle seat ([0046]; FIG. 1), the coating is applied in a pattern of a regular hexagon identical to each other and directly adjacent to each other ([0035]-[0038]; FIG. 3b; user617625 teaches “A regular hexagon has a width to height ratio of 2/sqr(3)” (Pg. 4 [1]), which calculates to an aspect ratio 1.15; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), where 3 hexagons meet at each point of the hexagonal pattern (Fig. 3b), and the upholstery part (8f) with coating (10f) on it is backed by foam (9f) to form a cushion part, where the foam is under the upholstery part ([0049]; Fig. 4a).  
Regarding “for a crash pad”, Herbst teaches the automotive sheet is on a cushion of a vehicle seat of foam ([0049]; Fig. 4a).  A “crash pad” is broadly interpretable as a thick piece of shock absorbing material for the protection of occupants.  A foam cushion in a vehicle seat is a shock absorbing material that protects an occupant from sitting on hard material; therefore, Herbst teaches an automotive sheet for a crash pad.  Herbst further teaches the coating (10f) is on an outer surface of the cushion (9f) ([0049]; Fig. 4a).
Further regarding “configured to define a range of elongation”, this is product by process language.  
Herbst does not specifically teach the horizontal length is in the range of 1.88 to 3.75 mm and the vertical length is in a range of 1.25-25 mm to reduce distortion of the pattern unit.
Horibe, in the similar field of endeavor, material for head rests and seat backs of vehicles ([0094]), teaches the distance between opposing parallel sides in the regular hexagon is 6.0 mm or less and preferably 2.0 mm or more and the hexagons are regular hexagons ([0055]; [0088]; Figs. 1&2, Figs. 1 & 2 show this described distance to be the horizontal length or width, further where the above definition of regular hexagon is applied, this calculates to 1.74-5.22 mm for the height or vertical length of the hexagon; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbst to incorporate the distance between opposing parallel sides in the regular hexagon is 6.0 mm or less and preferably 2.0 mm or more taught by Horibe.  The motivation for doing so would have been to provide excellent sound proofing performance ([0088]) and thereby provide an effective product for shielding noise for head rests and seat backs of vehicles ([0094]).
Further, regarding changes in size/proportion, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777; MPEP 2144 .04 IV. A)
	Regarding “to reduce distortion of the pattern unit” and “configured to define a range of elongation”, Herbst in view of Horibe teaches the claimed automotive sheet including the horizontal and vertical lengths and a regular hexagon (see above rejection).  The applicant discloses where when the horizontal and vertical lengths are set to those claimed and the shape has an aspect ratio as claimed, the distortion of the pattern is therefore reduced ([0088]-[0089]) and the range of elongation directly correlates to the ratio of horizontal/vertical length of the pattern ([0061[).  As Herbst in view of Horibe teaches a substantially identical automotive sheet as that which the applicant claims and discloses as reducing the distortion of the pattern unit, one would reasonably expect the sheet of Herbst in view of Horibe to possess the claimed properties, absent an objective showing to the contrary (MPEP 2112).

Regarding claims 5, 6, 12 and 13, Herbst in view of Horibe teaches each limitation of claims 1 and 8 as discussed above.  Herbst does not specifically teach wherein each unit pattern of the plurality of unit patterns is configured to have a color different from a color of an adjacent unit pattern, wherein the color is selected from the group consisting of red, yellow, green, and a combination thereof.
Herbst teaches that the coatings maybe in different colors ([0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Herbst to incorporate wherein each unit pattern of the plurality of unit patterns is configured to have a color different from a color of an adjacent unit pattern, wherein the color is selected from the group consisting of red, yellow, green, and a combination thereof.  The motivation for doing so would have been to choose suitable aesthetic design change.  Matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 I).

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. Applicant argues that Herbst does not teach configured to define a range of elongation of the automotive sheet for the crash pad. (Pg. 6 [3]), which is correct.  However, Herbst as evidenced by user 617625 in view of Horibe does, as discussed above; therefore, the overall argument that this property is not taught, is not persuasive.  
Applicant alleges that Herbst does not teach each unit pattern of the plurality of unit patterns has an aspect ratio of 1.05 to 1.50 and is formed in a hexagonal shape,” nor “the aspect ratio is defined as a ratio of a horizontal length to a vertical length of each unit pattern in the hexagonal shape”, ((Pg. 8 [1]), specifically the aspect ratio (Pg. 6 [4]-Pg. 7 [1]).  This is not persuasive as Herbst specifically teaches coating is applied in a pattern of a regular hexagon identical to each other and directly adjacent to each other ([0035]-[0038]; FIG. 3b; user617625 teaches “A regular hexagon has a width to height ratio of 2/sqr(3)” (Pg. 4 [1]), which calculates to an aspect ratio 1.15; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), as discussed above.  Applicant is correct that Herbst does not teach the horizontal length and vertical length, which are in fact addressed by Horibe, as discussed above.  Further, Herbst alone does not teach “to reduce distortion of the pattern unit” but Herbst in view of Horibe does, as discussed above.
Applicant appears to attempt to allege unexpected results (Pg. 7 [3]). However, no specific evidence is referenced or proffered, and as such there is no persuasive argument that any alleged difference in results are unexpected and unobvious and of both statistical and practical significance. (MPEP 716.02), therefore this allegation is not persuasive.
Applicant alleges that Horibe does not teach each unit pattern of the plurality of unit patterns has an aspect ratio of 1.05 to 1.50 and is formed in a hexagonal shape,” “the aspect ratio is defined as a ratio of a horizontal length to a vertical length of each unit pattern in the hexagonal shape” (Pg. 8 [1]).  This is not persuasive as Horibe is not relied upon to teach these limitations, Herbst is, as discussed above.  Applicant further alleges Herbst does not teach “the horizontal length is in a range of 1.88 to 3.75 mm and the vertical length is in a range of 1.25 to 2.5 mm”, which is not persuasive as Horibe specifically teaches the distance between opposing parallel sides in the regular hexagon is 6.0 mm or less and preferably 2.0 mm or more and the hexagons are regular hexagons ([0055]; [0088]; Figs. 1&2, Figs. 1 & 2 show this described distance to be the horizontal length or width, further where the above definition of regular hexagon is applied, this calculates to 1.74-5.22 mm for the height or vertical length of the hexagon).  Further, Horibe alone does not teach “to reduce distortion of the pattern unit” but Herbst in view of Horibe does, as discussed above.
Applicant’s assertion that neither Herbst nor Horibe consider pattern distortion (Pg. 7 [2]; Pg. 8 [3]) is not persuasive as Herbst in view of Horibe teaches the claimed automotive sheet including the horizontal and vertical lengths and a regular hexagon (see above rejection).  The applicant discloses where when the horizontal and vertical lengths are set to those claimed and the shape has an aspect ratio as claimed, the distortion of the pattern is therefore reduced ([0088]-[[0089]).  As Herbst in view of Horibe teaches a substantially identical automotive sheet as that which the applicant claims and discloses as reducing the distortion of the pattern unit, one would reasonably expect the sheet of Herbst in view of Horibe to possess the claimed property, absent an objective showing to the contrary (MPEP 2112).  Further “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).
	Applicant’s assertion that Horibe fails to teach the claimed aspect ratio (Pg. 8 [2]), is not relevant as it is taught by Herbst as evidenced by user 617625 (see above rejection), and that Horibe fails to teach “configured to define a range of elongation” is not relevant, as that is taught in combination by Herbst as evidenced by user 617625, in view of Horibe, as discussed in the above rejection.
	Applicants assertion to the lack of consideration of Herbst and Horibe of pattern distortion (Pg. 8 [3]) and compliance with required mechanical properties (Pg. 7 [2]) are not persuasive, as “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  See above rejections for the motivation to combine references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784